SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

554
CAF 12-00301
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF ROMAN E.A.
------------------------------------------
ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES,       MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

DANIELLE M., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


EVELYNE A. O’SULLIVAN, EAST AMHERST, FOR RESPONDENT-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR PETITIONER-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILD, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL).


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered January 10, 2012 in a proceeding pursuant to
Social Services Law § 384-b. The order, among other things,
transferred guardianship and custody of the subject child to
petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In appeal No. 1, respondent mother appeals from an
order of fact-finding determining that the child who is the subject of
this proceeding pursuant to Social Services Law § 384-b is the child
of a mentally ill parent. That order is not appealable as of right
(see Family Ct Act § 1112 [a]), and the mother has not sought
permission to appeal therefrom. We therefore dismiss the appeal from
the order in appeal No. 1 (see Matter of Roy D., 207 AD2d 958, 958-
959). We note, however, that the mother’s appeal from the
dispositional order in appeal No. 2 brings up for review the propriety
of the fact-finding order in appeal No. 1 (see Matter of Atreyu G.
[Jana M.], 91 AD3d 1342, 1342, lv denied 19 NY3d 801).

     In appeal No. 2, the mother appeals from an order transferring
her guardianship and custody rights to petitioner. Contrary to the
mother’s contention, we conclude that “petitioner met its burden of
proving by clear and convincing evidence that [the mother], by reason
of mental illness, is presently and for the foreseeable future unable
to provide proper and adequate care for her child[ ]” (Matter of
Jessica N., 265 AD2d 800, 800, lv denied 94 NY2d 758; see Social
Services Law § 384-b [4] [c]; [6] [a]; Matter of Charity A., 38 AD3d
                                 -2-                           554
                                                         CAF 12-00301

1276, 1276). The psychologist appointed by Family Court testified
that the mother has schizophrenia, paranoid type. He characterized
her prognosis as “bleak” based upon her lack of insight into her
illness (see Matter of Victoria Lauren W., 15 AD3d 165, 165) or her
need for treatment (see Jessica N., 265 AD2d at 801), and her refusal
to take prescribed medication (see Matter of Vincent E.D.G. [Rozzie
M.G.], 81 AD3d 1285, 1285, lv denied 17 NY3d 703). The psychologist
further concluded that if the child were returned to the mother he
would be at imminent risk of harm (see Matter of Corey UU., 85 AD3d
1255, 1257, lv denied 17 NY3d 708; Jessica N., 265 AD2d at 801). The
court therefore properly granted the petition and terminated the
mother’s parental rights.




Entered:   June 7, 2013                        Frances E. Cafarell
                                               Clerk of the Court